OSBORNE, Judge
(dissenting).
I must respectfully dissent from the majority opinion herein.
Article 4, section 1, of the Constitution of the United States requires that the courts of the several states give full faith and credit to the judgments of the courts of other states. It is patently obvious that we have not done so in this case. The *293reason ascribed for not doing so in the majority opinion is:
“ * * * Matt alleges he was not given notice of the hearing which resulted in the entry of that order and it shows he was not present or represented. If Matt was not properly before the Arizona court on that occasion, the order could not be controlling.”
No statement of the law could be more in error. It makes no difference if Matt were properly before the Arizona court or not. If the Arizona court had jurisdiction of the subject matter, to wit, the children, its judgment is binding upon this court. For a full discussion of this matter see dissent in Batchelor v. Fulcher, Ky., 415 S.W.2d 828.
NEIKIRK, J., joins in this dissent.